DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the woven leads described in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 depends from Claim 1. Claim 14 should depend from claim 7.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 depends from Claim 1. Claim 15 should depend from claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US Publication 2018/0226194) in view of Chung et al. KR20100066080A).
In re claim 1, Kirk discloses A low inductance component comprising: 
a multilayer, monolithic device (100 – Figure 1A, ¶62) comprising a first active termination (104 – Figure 1A, ¶62), a second active termination (106 – Figure 1A, ¶62), at least one ground termination (108, 110 – Figure 1A, ¶62), and a pair of capacitors connected in series (capacitor formed between 222 and 218 and capacitor formed between 222 and 220 – Figure 1A, ¶73) between the first active termination and the second active termination (104, 106 – Figure 1A); and 
at least one lead (148, 150, 152 – Figure 1C, ¶67) coupled with the at least one of the first active termination (104 – Figure 1C), second active termination (106 – Figure 1C), or the at least one ground termination (108 – Figure 1C), wherein the at least one lead has a length and a maximum width (Figure 1C)
Kirk does not disclose wherein a ratio of the length to the maximum width of the at least one lead is less than about 20.
However, Chung discloses adjusting the dimensions of a lead to achieve a desired ESR (Description of Embodiments: ¶17).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of lead dimensions as described by Chung to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 2, Kirk in view of Chung discloses the low inductance component of claim 1, as explained above. Kirk does not disclose wherein the at least one lead has an approximately rectangular cross section, the approximately rectangular cross section having the maximum width in a first direction and a minimum width in a second direction that is perpendicular to the first direction. 
Chung discloses wherein the at least one lead (20a, 20b – Figure 2, Figure 3a, Description of Embodiments: ¶17) has an approximately rectangular cross section, the approximately rectangular cross section having the maximum width in a first direction and a minimum width in a second direction that is perpendicular to the first direction (Figure 2, Figure 3a).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of lead dimensions as described by Chung to achieve a device having desired ESR characteristics.
In re claim 3, Kirk in view of Chung discloses the low inductance component of claim 2, as explained above. Kirk does not disclose a ratio of the maximum width to the minimum width is greater than about 2. 
However, Chung discloses adjusting the dimensions of a lead to achieve a desired ESR (Description of Embodiments: ¶17).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of lead dimensions as described by Chung to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 4, Kirk in view of Chung discloses the low inductance component of claim 2, as explained above. Kirk further discloses wherein the at least one lead (148, 150, 152 – Figure 1C) comprises a first active lead (148 – Figure 1C), a second active lead (152 – Figure 1C), and at least one ground lead (150 – Figure 1C) connected, respectively, with the first active termination (104 – Figure 1C), the second active termination (106 – Figure 1C), and the at least one ground termination (108 – Figure 1C).
In re claim 5, Kirk in view of Chung discloses the low inductance component of claim 2, as explained above. Kirk further discloses a discrete varistor (660 – Figure 6A, ¶96) comprising a first external varistor termination (604 – Figure 6A, ¶97) and a second external varistor termination (606 – Figure 6A, ¶97), and wherein the at least one lead comprises a first lead (648 – Figure 6A, ¶96)  coupled with each of the first active termination (604 – Figure 6A, ¶97) and the first external varistor termination (660 – Figure 6A).
In re claim 7, Kirk in view of Chung discloses the low inductance component of claim 1, as explained above. Kirk further discloses the multilayer, monolithic device (100 – Figure 1A) further comprises: 
a body comprising a plurality of dielectric layers (¶29, Figure 1A); 
a first plurality of electrode layers (218 – Figure 2) disposed within the body and connected with the first active termination (104 – Figure 1C, Figure 2);
15AVX-972 (769)a second plurality of electrode layers (220 – Figure 2) disposed within the body and connected with the second active termination (106 – Figure 1A, Figure 2); and 
a third plurality of electrode layers (222 – Figure 2) connected with the at least one ground termination (108, 110 – Figure 1C, Figure 2) and capacitively coupled with each of the first plurality of electrode layers and second plurality of electrode layers to form the first capacitor between the first plurality and third plurality of electrode layers (218, 222 – Figure 2) and the second capacitor between the second plurality and third plurality of electrode layers (220, 222 – Figure 2).
In re claim 8, Kirk in view of Chung discloses the low inductance component of claim 7, as explained above. Kirk further discloses wherein the third plurality of electrode layers (222 – Figure 2) are generally cross-shaped (Figure 2).
In re claim 9, Kirk in view of Chung discloses the low inductance component of claim 7, as explained above. Kirk further discloses wherein the at least one ground termination comprises a first ground termination (108 – Figure 1C) and a second ground termination (110 – Figure 1C).
In re claim 10, Kirk in view of Chung discloses the low inductance component of claim 7, as explained above. Kirk further discloses wherein each of the third plurality of electrode layers (222 – Figure 2) each comprise a pair of opposite edges (Figure 2), one of the opposite edges connected with the first ground termination (108 – Figure 1C, Figure 2) and the other of the opposite edges connected with the second ground termination (110 – Figure 1C, Figure 2) (Figure 1D).
In re claim 11, Kirk in view of Chung discloses the low inductance component of claim 7, as explained above. Kirk further discloses wherein the first ground termination (108 – Figure 1C) is located opposite the second ground termination (110 – Figure 1C).
In re claim 12, Kirk in view of Chung discloses the low inductance component of claim 1, as explained above. Kirk further discloses wherein the first capacitor has a first capacitance (154 – Figure 1D, ¶69) and the second capacitor has a second capacitance (156 – Figure 1D, ¶69) that is approximately equal to the first capacitance (Figure 1D).
In re claim 13, Kirk in view of Chung discloses the low inductance component of claim 1, as explained above. Kirk further discloses wherein at least one of the first capacitance (154 – Figure 1D) or the second capacitance (156 – Figure 1D) ranges from about 10 nF to about 3 pF (Figure 1D) (¶69).
In re claim 14, Kirk in view of Chung discloses the low inductance component of claim 1, as explained above. Kirk further discloses the third plurality of electrode layers (222 – Figure 2) overlap with the first plurality of electrode layers (218 – Figure 2) along a first overlapping area; and 
the third plurality of electrode layers (222 – Figure 2) overlap with the second plurality of electrode layers (220 – Figure 2) along a second overlapping area that is approximately equal to the first overlapping area (Figure 1D, Figure 2; Note that since both capacitors having equal value, the overlapping area is approximately the same.).
In re claim 15, Kirk in view of Chung discloses the low inductance component of claim 5, as explained above. Kirk further discloses wherein the discrete varistor (660 – Figure 6C) is stacked relative to the multilayer, monolithic device (60 – Figure 6C).
In re claim 16, Kirk in view of Chung discloses the low inductance component of claim 1, as explained above. Kirk further discloses an over-molded layer encapsulating the discrete varistor (660 – Figure 6) and multilayer, monolithic device (600 – Figure 6) (Abstract, ¶67, ¶98).
In re claim 17, Kirk in view of Chung discloses the low inductance component of claim 1, as explained above. Kirk does not explicitly disclose wherein a ratio of a thickness of the electrode stack-up to a thickness of the monolithic body is greater than about 0.4. However, it is well-known in the art that adjusting the number of stacked electrodes or adjusting the dielectric layer thickness between internal electrodes affects the overall capacitance of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate a desired stacked ratio to obtain a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18 Kirk in view of Chung discloses the low inductance component of claim 1, as explained above. Kirk further discloses a fourth plurality of electrodes (240, 242 – Figure 2, ¶74) connected with the first external termination (104 – Figure 1A, Figure 2, ¶74) and a fifth plurality of electrodes (244, 246 – Figure 2, ¶74) connected with the second external termination (106 – Figure 1A, Figure 2, ¶74) and interleaved with the fourth plurality of electrodes to form a third capacitor (Figure 2) (158 – Figure 1D, ¶69).
In re claim 19, Kirk discloses a method for forming a low inductance component, the method comprising: 
providing a multilayer, monolithic device body (100 – Figure 1A) including electrodes (218, 220, 222 – Figure 2) that form a pair of capacitors (154, 156 – Figure 1D); 
forming a first active termination (104 – Figure 1C), a second active termination (106 – Figure 1C), and at least one ground termination (108 – Figure 1C) external to the multilayer, monolithic device body such that the pair of capacitors are connected in series between the first active termination and the second active termination (Figure 1D, Figure 2); and 
connecting at least one lead (148, 150, 152 – Figure 1C) with the at least one of the first active termination (104 – Figure 1C), second active termination (106 – Figure 1C), or the at least one ground termination (108 – Figure 1C), wherein the at least one lead has a length and a maximum width (Figure 1C).
Kirk does not disclose wherein a ratio of the length to the maximum width of the at least one lead is less than about 20.
However, Chung discloses adjusting the dimensions of a lead to achieve a desired ESR (Description of Embodiments: ¶17).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of lead dimensions as described by Chung to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US Publication 2018/0226194) in view of Chung et al. KR20100066080A) and in further view of Rodgers (US Patent 2,137,809).
In re claim 6, Kirk in view of Chung discloses the low inductance component of claim 1, as explained above. Kirk does not disclose wherein the at least one lead comprises a plurality of woven elongated conductive members. 
Rodgers discloses lead members that are woven (Claim 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead structure as described by Rodgers to provide for a terminal lead having greater mechanical strength. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US Publication 2015/0287549)	Figure 2, Figure 3, Figure 4, Figure 5
Ahn et al. (US Publication 2011/0309895)		Figure 2
Byun et al. (US Publication 2018/0182558)	Figure 1, Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848